      Case 2:20-cr-00154-RMP         ECF No. 23      filed 02/03/21   PageID.51 Page 1 of 3




 1                Francisco Carriedo
                  10 North Post Street, Suite 700
                  Spokane, Washington 99201
2                 509.624.7606
                  Attorney for Jeremy John Gilbert

 3

4

 5

6                             United States District Court
                                Honorable Rosanna M. Peterson
 7

8    United States of America,                         No. 2:20-CR-154-RMP

9                            Plaintiff,                Discovery Status Report

10         v.

11   Jeremy John Gilbert,

12                           Defendant.

13

14

15

16

17

18

19
      Case 2:20-cr-00154-RMP       ECF No. 23     filed 02/03/21   PageID.52 Page 2 of 3




 1         In January 2021, the Government provided approximately 217 pages of written

2    discovery, along with 8 digital media files. Mr. Gilbert anticipates receiving additional

 3   discovery. The parties agree to work together and to communicate regarding the scope

4    and anticipated dates for disclosure of all discovery.

 5

6    Dated: February 3, 2021.
                                       Federal Defenders of Eastern Washington & Idaho
 7                                     Attorneys for Jeremy John Gilbert

8                                      s/Francisco A. Carriedo
                                       Francisco A. Carriedo, WSBA No. 53287
9                                      10 North Post Street, Suite 700
                                       Spokane, Washington 99201
10                                     t: (509) 624-7606
                                       f: (509) 747-3539
11                                     Francisco_Carriedo@fd.org

12

13

14

15

16

17

18

19


                                   Discovery Status Report
                                             –1–
      Case 2:20-cr-00154-RMP      ECF No. 23     filed 02/03/21   PageID.53 Page 3 of 3




 1                                  Service Certificate

2         I certify that on February 3, 2021, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF System, which will notify Assistant United

4    States Attorneys: Caitlin Baunsgard.

 5                                            s/Francisco A. Carriedo
                                              Francisco A. Carriedo, WSBA No. 53287
6                                             10 North Post Street, Suite 700
                                              Spokane, Washington 99201
 7                                            t: (509) 624-7606
                                              f: (509) 747-3539
8                                             Francisco_Carriedo@fd.org

9

10

11

12

13

14

15

16

17

18

19


                                  Discovery Status Report
                                            –2–
